This appeal is from an order denying appellant’s motion to separately state and number the facts constituting each cause of action alleged in the three counterclaims herein. On the argument of this appeal and in his briefs, the appellant has confined the appeal to the first and second counterclaims. Each of said counterclaims is grounded on 12 agreements variously dated between April 1, 1946 and January 4, 1955, and the respondents seek different relief in respect of each of the counterclaims. The appellant’s motion is one to require a separate statement of facts as to each of the contracts in addition to a separate statement of each cause of action based on each of the contracts. The allegations of the counterclaims purport to set forth four possible bases for relief, to wit, violation of the Federal Antitrust Laws, common-law duress and coercion, violation of section 302 of the Taft-Hartley Act (U. S. Code, tit. 29, § 186) and prima facie tort. Under the circumstances, we are of the opinion that the requirement to separately state and number will be adequately served in this ease if the respondents are required to separately state and number the facts constituting each of the said four causes of action. Each of said causes of action may be directed to and embrace the contracts as to which relief is sought on the same ground. The court does not now pass upon the legal sufficiency of the counterclaims. Order unanimously reversed, with $20 costs and disbursements to appellant, and the motion granted to the extent above indicated. Settle order on notice. Concur—Botein, J. P., Rabin, McNally and Bergan, JJ.